DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/328207, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 2, 5, 6, 8, 12, and 18 are not entitled to the benefit of prior application 62/328207.

Claim Objections
Claim 15 is objected to because of the following informalities: “parameters associated the subject” in lines 5-6 should read –parameters associated with the subject--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “data associated with the subject” in lines 2 and 4. It is unclear if the recitation in line 4 is intended to be a new element or draw antecedence from the element in line 2. For examination purposes, it will be interpreted as drawing antecedence from the element in line 2.
Additionally for claim 9, the limitation “the optimal exercise routine” in line 9 lacks antecedent basis. For examination purposes, it will be interpreted as a new element.
Claim 14 recites the limitation “the portable communication device” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be interpreted as depending from claim 13.
Claim 15 recites the limitation “the subject” in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as a new element.
Additionally regarding claim 15, the limitation “the optimal exercise routine” in line 9 lacks antecedent basis. For examination purposes, it will be interpreted as a new element.
Claim 17 recites the limitation “receive information associated with the subject” in line 4. It is unclear whether this is the same element as “receive data associated with the subject” in claim 1 line 4, or a new element. For examination purposes, it will be interpreted as the same element.
All other claims are rejected by virtue of their dependence on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 1 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “receiving […] data associated with the subject; generating, with a parameter estimation algorithm, a parameter value for each of a plurality of parameters associated with the subject; determining […] an effect of training on a performance variable, p, associated with the subject; determining the exercise routine based on maximizing a value for the performance variable; wherein the performance variable is a function of a fitness variable of the subject and a fatigue variable of the subject; wherein the fitness variable and a time derivative of the fitness variable have a nonlinear relationship; and wherein the fatigue variable and a time derivative of the fatigue variable have a nonlinear relationship.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper or laws of nature such as mathematical relationships.  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology as a result of this claimed subject matter.  Instead, the claim language just appears to be an improved way of determining an exercise routine, and the determination of an exercise routine is not a technology, it is information.  As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to step 2B, the claim does not appear to recite additional elements that amount to significantly more. The claim recites the additional element of an electronic processor. However, the electronic processor is not “significantly more” because it is a generic computer structure which, according to Alice v. CLS, does not make a patent-ineligible judicial exception patent-eligible due to the recitation of one or more generic computer structures. Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Claims 2-8 simply further limit the abstract idea of claim 1 and do not recite patent-eligible subject matter under 35 U.S.C. 101.

Claim 9 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 9 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “receive data associated with the subject; generate, using a parameter estimation algorithm, a parameter value for each of a plurality of parameters associated with the subject; determine an effect of training on a performance variable, p, associated with the subject; determine the optimal exercise routine based on optimizing the performance variable; wherein the performance variable is a function of a fitness variable of the subject and a fatigue variable of the subject; wherein the fitness variable and a time derivative of the fitness variable have a nonlinear relationship; and wherein the fatigue variable and a time derivative of the fatigue variable have a nonlinear relationship.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper or laws of nature such as mathematical relationships.  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology as a result of this claimed subject matter.  Instead, the claim language just appears to be an improved way of determining an exercise routine, and the determination of an exercise routine is not a technology, it is information.  As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to step 2B, the claim does not appear to recite additional elements that amount to significantly more. The claim recites the additional elements of “a sensor to generate data associated with the subject” and “a computing device including an electronic processor”. However, the computing device including an electronic processor is a highly generalized, generic computer structure and the sensor is merely a pre-requisite data gathering generic structure.  Configuring a standard, computerized system to implement an abstract idea does not make the configuration patent-eligible. Manipulation of abstractions on a computer '"cannot meet the test because they are not physical objects or substances, and they are not representative of physical objects or substances."' Ultramercial, 772 F.3d at 717 (quoting Bilski, 545 F.3d at 963); see also Bancorp Services, LLC v. Sun Life Assur. Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012), cert. denied, 134 S. Ct. 2870 (2014) ("[A]dding a 'computer aided' limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible."') (quoting Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012). The use of sensors does not render such a system patent-eligible. "[M]onitoring, recording, and inputting information represent insignificant '"data-gathering steps,"' and "thus add nothing of practical significance to the underlying abstract idea." Wireless Media, 100 F. Supp.3d at 416 (quoting CyberSource, 654 F.3d at 1370); see also OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364 (Fed. Cir. 2015), cert. denied, 136 S. Ct. 701 (Dec. 14, 2015) (invalidating patent implementing the abstract idea of price optimization on a generic computer).  That is, the additional claim elements (1) are merely data gathering, audience determining, and/or stimuli producing implementation(s) and/or steps that do not apply the judicial exception in a novel manner, but rather are a pre-requisite because they supply the data, determine the audience, and/or produce the stimuli; (2) fail to be tied to a particular machine or apparatus, or transform a particular article to a different state or thing; and/or (3) are (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Additionally, these elements as an ordered combination do not add anything additional to what the individual elements convey.  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
In view of the above, independent claim 9 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Claims 10-14 simply further limit the abstract idea of claim 9 and do not recite patent-eligible subject matter under 35 U.S.C. 101.

Claim 15 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 15 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “receive data associated with the subject; generate a parameter value for each of a plurality of parameters associated the subject using a heuristic parameter estimation algorithm; determine an effect of training on a performance variable, p, associated with the subject; determine the optimal exercise routine based on optimizing the performance variable; wherein the performance variable is a function of a fitness variable of the subject and a fatigue variable of the subject; wherein the fitness variable and a time derivative of the fitness variable have a nonlinear relationship; and wherein the fatigue variable and a time derivative of the fatigue variable have a nonlinear relationship.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper or laws of nature such as mathematical relationships.  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology as a result of this claimed subject matter.  Instead, the claim language just appears to be an improved way of determining an exercise routine, and the determination of an exercise routine is not a technology, it is information.  As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to step 2B, the claim does not appear to recite additional elements that amount to significantly more. The claim recites the additional element of a non-transitory computer readable medium containing computer-executable instructions. However, this element is not “significantly more” because it is a generic computer structure which, according to Alice v. CLS, does not make a patent-ineligible judicial exception patent-eligible due to to the recitation of one or more generic computer structures. Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 15 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Claims 16-18 simply further limit the abstract idea of claim 15 and do not recite patent-eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7-9, 11, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “A Systems Model of the Effects of Training on Physical Performance,” hereinafter Calvert, in view of NPL Document “Variable Dose-Response Relationship between Exercise Training and Performance,” hereinafter Busso.
Regarding claim 1, Calvert teaches a method for determining an exercise routine of a subject (abstract), the method comprising: receiving, with an electronic processor (page 101, first column, “IBM 370/155”), data associated with the subject (page 97, second column, paragraph 3 to page 98, first column, paragraph 3: receiving records of athletic training sessions); generating, with a parameter estimation algorithm, a parameter value for each of a plurality of parameters associated with the subject (page 98, second column, paragraph 1 to page 99, first column, paragraph 3: estimation of K, τ1, τ2, and τ3); determining, with the electronic processor (page 101, first column, “IBM 370/155”), an effect of training on a performance variable, p, associated with the subject (Fig. 7, page 98, column 1, paragraph 4 to page 99, column 1, paragraph 1: determining a model for performance, effect of w(t) on performance variable a1(t)); determining the exercise routine based on maximizing a value for the performance variable (page 100, column 1, paragraph 7: large rise in performance predicted by model after training ceases); wherein the performance variable is a function of a fitness variable of the subject and a fatigue variable of the subject (page 99, column 1, paragraph 1, equations 8 and 9, fitness variable is g2(t) and fatigue variable is f(t)); wherein the fitness variable and a time derivative of the fitness variable have a nonlinear relationship (fitness variable is g2(t) = (e-t/τ1 – e-t/τ2), time derivative of fitness variable = (-1/τ1)( e-t/τ1) + (1/τ2)( e-t/τ2), each exponential component is multiplied by a different value as τ1≠ τ2, so the fitness variable and the time derivative of the fitness variable have a nonlinear relationship).
Calvert does not explicitly disclose wherein the fatigue variable and a time derivative of the fatigue variable have a nonlinear relationship.
However, Busso teaches a method for determining an exercise routine (abstract) wherein a fatigue variable (page 1190, column 1, equation (4): in discretized form, for i=1 through n-1, fatigue= ki2e-(n-i)/τ2 where for j=1 through I, ki2 = k3 Σ wje-(i-j)/τ3) and a time derivative of the fatigue variable have a nonlinear relationship (Fatigue has an exponential component that varies with time and a k2 multiplier component that also varies with time. The time derivative of fatigue would not have a linear relationship with fatigue). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Calvert such that the fatigue variable and a time derivative of the fatigue variable have a nonlinear relationship, as taught by Busso, in order to have a dynamic weighting of the fatigue variable instead of a static weighting.
Regarding claim 2, Calvert and Busso teach the method of claim 1, wherein the data associated with the subject is selected from the group consisting of: (i) physiological attribute data of the subject, (ii) calibration data consisting of measured training, (iii) calibration data consisting of performance data from past exercise, (iv) training stress data, (v) fitness data, (vi) fatigue data, (vii) desired constraints data, and (viii) desired goals data (Calvert, calibration data consisting of measured training: page 97, second column, paragraph 3 to page 98, first column, paragraph 3: receiving records of athletic training sessions).
Regarding claim 4, Calvert and Busso teach the method of claim 1, further comprising: determining a predicted performance of the subject based on optimizing the performance variable (Calvert, Figs. 8, 10 prediction sections, page 101, first column, section B. “Simple Prediction Calculations”).
Regarding claim 7, Calvert and Busso teach the method of claim 1, wherein the exercise routine of the subject is associated with an individual sport (Calvert, page 97, column 2, paragraph 3 – page 98 column 1 paragraph 2, swimming and strength training are individual sports).
Regarding claim 8, Calvert and Busso teach the method of claim 7, wherein the individual sport is selected from the group consisting of swimming, running, cycling, rowing, strength training, and hammer throwing (Calvert, page 97, column 2, paragraph 3 – page 98 column 1 paragraph 2, swimming and strength training).

Regarding claim 9, Calvert teaches a system for determining an exercise routing for a subject (abstract), the system comprising: a computing device including an electronic processor (page 101, first column, “IBM 370/155”) and an element performing steps including: to receive data associated with the subject (page 97, second column, paragraph 3 to page 98, first column, paragraph 3: receiving records of athletic training sessions); generate, using a parameter estimation algorithm, a parameter value for each of a plurality of parameters associated with the subject (page 98, second column, paragraph 1 to page 99, first column, paragraph 3: estimation of K, τ1, τ2, and τ3); determine an effect of training on a performance variable, p, associated with the subject (Fig. 7, page 98, column 1, paragraph 4 to page 99, column 1, paragraph 1: determining a model for performance, effect of w(t) on performance variable a1(t)); determine the exercise routine based on optimizing the performance variable (page 100, column 1, paragraph 7: large rise in performance predicted by model after training ceases); wherein the performance variable is a function of a fitness variable of the subject and a fatigue variable of the subject (page 99, column 1, paragraph 1, equations 8 and 9, fitness variable is g2(t) and fatigue variable is f(t)); wherein the fitness variable and a time derivative of the fitness variable have a nonlinear relationship (fitness variable is g2(t) = (e-t/τ1 – e-t/τ2), time derivative of fitness variable = (-1/τ1)( e-t/τ1) + (1/τ2)( e-t/τ2), each exponential component is multiplied by a different value as τ1≠ τ2, so the fitness variable and the time derivative of the fitness variable have a nonlinear relationship).
It would have been obvious to modify Calvert such that the steps were performed by the computing device including an electronic processor as such a modification is prima facie obvious. Providing an automatic or mechanical means to replace a manual activity which accomplish the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04 (III)).
Calvert does not expressly disclose a sensor to generate data associated with the subject, or wherein the fatigue variable and a time derivative of the fatigue variable have a nonlinear relationship.
However, Busso teaches a system for determining an exercise routine (abstract) including a sensor to generate data associated with the subject (page 1189, experimental methods section, cycle ergometer to measure power output of subject, VO2 data collected) and wherein a fatigue variable (page 1190, column 1, equation (4): in discretized form, for i=1 through n-1, fatigue= ki2e-(n-i)/τ2 where for j=1 through I, ki2 = k3 Σ wje-(i-j)/τ3) and a time derivative of the fatigue variable have a nonlinear relationship (Fatigue has an exponential component that varies with time and a k2 multiplier component that also varies with time. The time derivative of fatigue would not have a linear relationship with fatigue). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Calvert such that the system included a sensor to generate data associated with the subject and the fatigue variable and a time derivative of the fatigue variable have a nonlinear relationship, as taught by Busso, in order to be able to gather data to perform the steps and have a dynamic weighting of the fatigue variable instead of a static weighting.
Regarding claim 11, Calvert and Busso teach the system of claim 9, wherein the sensor includes at least one selected from the group consisting of a biometric sensor and an environmental sensor (Busso, page 1189, experimental methods section, cycle ergometer to measure power output of subject is a biometric sensor, VO2 sensor is a biometric sensor).
Regarding claim 12, Calvert and Busso teach the system of claim 9, wherein the sensor is selected from the group consisting of a heart rate monitor, an oxygen uptake (VO2) sensor, a power meter, a GPS system, a timing device, an inertial measurement unit (IMU), an accelerometer, a gyroscope, a magnetometer, a step sensor, a position sensor, a force sensor, a velocity sensor, a torque sensor, a cadence sensor, an oxygen saturation (SmO2) sensor, and a blood lactate (BLa) sensor (Busso, cycle ergometer is power meter, VO2 sensor is oxygen uptake sensor).
Regarding claim 15, Calvert teaches an element performing steps including: receive data associated with the subject (page 97, second column, paragraph 3 to page 98, first column, paragraph 3: receiving records of athletic training sessions); generate, using a parameter estimation algorithm, a parameter value for each of a plurality of parameters associated with the subject (page 98, second column, paragraph 1 to page 99, first column, paragraph 3: estimation of K, τ1, τ2, and τ3); determine an effect of training on a performance variable, p, associated with the subject (page 98, column 1, paragraph 4 to page 99, column 1, paragraph 1: determining a model for performance, effect of w(t) on performance variable a1(t)); determine the exercise routine based on optimizing the performance variable (page 100, column 1, paragraph 7: large rise in performance predicted by model after training ceases); wherein the performance variable is a function of a fitness variable of the subject and a fatigue variable of the subject (page 99, column 1, paragraph 1, equations 8 and 9, fitness variable is g2(t) and fatigue variable is f(t)); wherein the fitness variable and a time derivative of the fitness variable have a nonlinear relationship (fitness variable is g2(t) = (e-t/τ1 – e-t/τ2), time derivative of fitness variable = (-1/τ1)( e-t/τ1) + (1/τ2)( e-t/τ2), each exponential component is multiplied by a different value as τ1≠ τ2, so the fitness variable and the time derivative of the fitness variable have a nonlinear relationship).
It would have been obvious to modify Calvert to include a non-transitory computer-readable medium containing computer-executable instructions that when executed by one or more electronic processors cause the one or more electronic processors to perform the steps as such a modification is prima facie obvious. Providing an automatic or mechanical means to replace a manual activity which accomplish the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04 (III)).
Calvert does not expressly disclose wherein the fatigue variable and a time derivative of the fatigue variable have a nonlinear relationship.
However, Busso teaches wherein a fatigue variable (page 1190, column 1, equation (4): in discretized form, for i=1 through n-1, fatigue= ki2e-(n-i)/τ2 where for j=1 through I, ki2 = k3 Σ wje-(i-j)/τ3) and a time derivative of the fatigue variable have a nonlinear relationship (Fatigue has an exponential component that varies with time and a k2 multiplier component that also varies with time. The time derivative of fatigue would not have a linear relationship with fatigue). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Calvert such that the fatigue variable and a time derivative of the fatigue variable have a nonlinear relationship, as taught by Busso, in order to have a dynamic weighting of the fatigue variable instead of a static weighting.
Regarding claim 17, Calvert and Busso teach the non-transitory computer-readable medium of claim 15, further comprising computer-executable instructions that when executed by one or more electronic processors cause the one or more electronic processors to receive information associated with the subject, wherein the information is selected from the group consisting of (i) physiological attribute data of the subject, (ii) calibration data consisting of measured training, (iii) calibration data consisting of performance data from past exercise, (iv) training stress data, (v) fitness data, and (vi) fatigue data (Calvert, calibration data consisting of measured training: page 97, second column, paragraph 3 to page 98, first column, paragraph 3: receiving records of athletic training sessions).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert and Busso as applied to claim 1 above, and further in view of NPL Document “Nonlinear parameter estimation through particle swarm optimization,” hereinafter Schwaab.
Regarding claim 5, Calvert and Busso teach the method of claim 1 but do not expressly disclose wherein the parameter estimation algorithm comprises a heuristic algorithm selected from the group consisting of a genetic algorithm, simulated annealing algorithm, and particle swarm algorithm.
However, Schwaab discloses a parameter estimation algorithm comprising a heuristic algorithm selected from the group consisting of a genetic algorithm, simulated annealing algorithm, and particle swarm algorithm (page 1543, column 1, paragraph 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Calvert and Busso such that the parameter estimation algorithm comprises a heuristic algorithm selected from the group consisting of a genetic algorithm, simulated annealing algorithm, and particle swarm algorithm, as taught by Schwaab, in order to have a parameter estimation algorithm that can be used in problems that contain many model parameters, are not very sensitive to the initial parameter guesses, do not need derivatives of the objective functions and are able to perform global optimization through extensive calculation of the objective function in the parameter space (Schwaab, page 1543, column 1, paragraph 4).
Regarding claim 6, Calvert and Busso teach the method of claim 1 but do not expressly disclose wherein maximizing the value for the performance variable includes using a heuristic algorithm selected from the group consisting of a genetic algorithm, simulated annealing algorithm, and particle swarm algorithm.
However, Schwaab discloses a optimizing values using a heuristic algorithm selected from the group consisting of a genetic algorithm, simulated annealing algorithm, and particle swarm algorithm (page 1543, column 1, paragraph 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Calvert and Busso such that maximizing the value for the performance variable includes using a heuristic algorithm selected from the group consisting of a genetic algorithm, simulated annealing algorithm, and particle swarm algorithm, as taught by Schwaab, in order to have an optimization algorithm that can be used in problems that contain many model parameters, are not very sensitive to the initial parameter guesses, do not need derivatives of the objective functions and are able to perform global optimization through extensive calculation of the objective function in the parameter space (Schwaab, page 1543, column 1, paragraph 4).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert and Busso as applied to claim 9 above, and further in view of US 9974478, hereinafter Brokaw.
Regarding claim 13, Calvert and Busso teach the system of claim 9, but do not expressly disclose wherein the computing device is a portable communication device.
However, Brokaw discloses a computing device that is a portable communication device (Col. 6 lines 30-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Calvert and Busso such that the computing device is a portable communication device, as taught by Brokaw, in order to have a low-cost, portable platform (Brokaw, Col. 6 lines 47-51).
Regarding claim 14, Calvert, Busso, and Brokaw teach the system of claim 13, wherein the portable communication device includes at least one selected from the group consisting of a smart phone, a wearable health-monitoring device, a smart watch, and smart glasses (Brokaw, Col. 6 lines 30-41, smart phone, smart watch, wearable health-monitoring device).

Allowable Subject Matter
Claims 3, 10, 16, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose and would not have rendered obvious claim 3.
Calvert as modified by Busso does not disclose the fitness or fatigue variables being expressed as in claim 3. Calvert discloses a fitness variable (page 95, second column, in equation (3): g(t) = e-1/τ) that would be expressed as claimed in claim 3, assuming α=1, but this fitness variable is not relied upon in the rejection because this fitness variable does not have a nonlinear relationship with the time derivative of itself, so it does not meet all the limitations of claim 1. Similarly, Calvert also discloses a fatigue variable (page 98, second column, in equation (7): h(t) = e-1/τ3) that would be expressed as claimed in claim 3, assuming β=1, but this fatigue variable is not relied upon in the rejection because this fatigue variable does not have a nonlinear relationship with the time derivative of itself, so it does not meet all the limitations of claim 1. It is this ordered combination that is novel and non-obvious in view of the prior art of record.
The prior art fails to disclose and would not have rendered obvious claim 10.
Calvert as modified by Busso does not disclose the fitness or fatigue variables being expressed as in claim 10. Calvert discloses a fitness variable (page 95, second column, in equation (3): g(t) = e-1/τ) that would be expressed as claimed in claim 3, assuming α=1, but this fitness variable is not relied upon in the rejection because this fitness variable does not have a nonlinear relationship with the time derivative of itself, so it does not meet all the limitations of claim 1. Similarly, Calvert also discloses a fatigue variable (page 98, second column, in equation (7): h(t) = e-1/τ3) that would be expressed as claimed in claim 3, assuming β=1, but this fatigue variable is not relied upon in the rejection because this fatigue variable does not have a nonlinear relationship with the time derivative of itself, so it does not meet all the limitations of claim 1. It is this ordered combination that is novel and non-obvious in view of the prior art of record.
The prior art fails to disclose and would not have rendered obvious claim 16.
Calvert as modified by Busso does not disclose the fitness or fatigue variables being expressed as in claim 16. Calvert discloses a fitness variable (page 95, second column, in equation (3): g(t) = e-1/τ) that would be expressed as claimed in claim 3, assuming α=1, but this fitness variable is not relied upon in the rejection because this fitness variable does not have a nonlinear relationship with the time derivative of itself, so it does not meet all the limitations of claim 1. Similarly, Calvert also discloses a fatigue variable (page 98, second column, in equation (7): h(t) = e-1/τ3) that would be expressed as claimed in claim 3, assuming β=1, but this fatigue variable is not relied upon in the rejection because this fatigue variable does not have a nonlinear relationship with the time derivative of itself, so it does not meet all the limitations of claim 1. It is this ordered combination that is novel and non-obvious in view of the prior art of record.
Claim 18 contains allowable subject matter because it depends from claim 16, which is found to contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791